Mr. Justice Dunn delivered the opinion of the court: This is an appeal from a judgment of the county court of Williamson county overruling objections to the application of-the county collector for judgment for taxes and ordering sale of the objector’s property. The county tax extended was at the rate of fifty-three cents on the $100, and objection was made to the excess of the rate above the limitation of fifty cents on the $100 fixed by section 121 of the Revenue act as amended on June 30, 1919. (Laws of 1919, p. 771.) The county board levied a tax of $88,700, including $4000 for the mothers’ pension fund. This amount, even after deducting the $4000 levied for the mothers’ pension fund, required a rate in excess of fifty cents on the $ioo valuation. The county clerk took' the rate of fifty cents on the $100, added to it the rate required to raise the $4000 levied for the mothers’ pension fund, which was three cents on the $100, and extended the county tax at the rate of fifty-three cents on the $100. The appellant contends that the tax for the mothers’ pension fund is a county tax, which must be included in the rate of fifty cents on the $100, and that the extension of the additional three cents is therefore unauthorized by law. The appellee contends that that tax is not a county tax and the limitation does not apply to it. The tax is clearly a county tax and was held to be such in People v. Cairo, Vincennes and Chicago Railway Co. 266 Ill. 557, and People v. Chicago, Lake Shore and Eastern Railway Co. 270 id. 477. It must be included within the limitation of fifty cents on the $100 fixed by section 121 of the Revenue act. People v. Cleveland, Cincinnati, Chicago and St. Louis Railway Co. (ante, p. 214.) Objection was also made to $48.70 of the tax levied by the city of Johnston City because the amount was in excess of the rate authorized to be levied. The. rate extended was $2.88 on the $100. The city passed a levy ordinance making a total levy of $34,500, which included these items: “For interest on bonds and bonds, $10,000; for special asséssments, $2000;' for collection and distribution of garbage, $1500.” The amount levied for bonds and interest required a rate of $1.19^. The city council was authorized to levy taxes for general corporate purposes at the rate of $1.33^5 on the $100 valuation in cities having a population of less than 150,000, in which class Johnston City was included. (Laws of 1919, p. 732.) In addition the statute authorized a- levy of thirteen and one-third cents for the collection and disposal of garbage. (Laws of 1919, p. 751.) These rates aggregate $2.66^3, and the rate which was extended exceeded ' this rate by twenty-one and two-thirds cents. It is contended by the appellee that the item of $2000 levied for special assessments should be regarded as levied for bonded indebtedness, for which the city might make a levy in addition to its levy for general corporate purposes. This contention can not be sustained. The ordinance contained a special item of $10,000 for bonds and interest on bonds. There is nothing in the term “special assessments” to indicate a bonded indebtedness. ' It might rather indicate an indebtedness which had been assessed against the city for public benefits in the making of public improvements, but the payment of such an indebtedness would be included in the' general corporate purposes of the'city. The objection to the city tax should have been sustained. The judgment of the county court will be reversed, Judgment reversed.